DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to  Preliminary Amendment
This action is responsive to a preliminary amendment filed on 14 September 2020. Claims 1-2, 5-20 and 23-24 are pending in the application. Claims 7, 13 and 24 are amended and claims 3-4, 21-22 and 25-26 are cancelled.

Claim Rejections - 35 USC § 112
Claims 13 and 16-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites, in part, “determining UL data to be sent by user equipment (UE) at the moment which is a first moment, as the data scheduled by the UL grant; or determining UL data to be sent by the UE at a target moment as the data scheduled by the UL grant, a time interval between the target moment and the first moment being equal to a sum of a delay of UL scheduling of the base station and a delay of processing of the UL grant by the UE, the target moment being prior to the first moment.“  The claim depends upon claim 12 which recites, in part, “determining a moment when the UL grant is received…the moment when the UL grant is received.” Accordingly, the feature of claim 13, “the moment” appears to relate to the timing of reception of the UL grant. Accordingly, the features of claim 13 are unclear with respect to the feature “the moment” because claim 13 appears to define “the moment’ as either a time the data is determined (e.g., the moment the grant is received in the moment the data is determined) or perhaps the timing of the scheduled data. Moreover, it is unclear if the feature “a target moment as the data scheduled by the UL grant, a time interval between the target moment and the first moment being equal to a sum of a delay of UL scheduling of the base station and a delay of processing of the UL grant by the UE, the target moment being prior to the first moment” is a feature of the method performed by the user equipment. Further still, it is unclear if the target moment is the timing of the uplink data transmission (e.g., UL data to be sent by the UE at a target moment) or the moment the data is determined) and also how said moment can be determined before the grant is received.
Claims 16-20 and 24  is directed towards an apparatus (e.g., base station) and method performed by said base station . Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g. claim 16, “wherein the UE is configured to acquire target UL data from UL data to be sent according to the target level indication information and send the target UL data through a UL resource indicated by the UL grant, and a level of QoS of the target UL data is consistent with the target level of QoS”; claim 19, “wherein the UE is configured to query the corresponding relationship table according to the target level indication information, obtain a level of QoS corresponding to the target level indication information, and determine the level of QoS corresponding to the target level indication information as the target Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
Claim 17 and 24 depend upon claim 16; accordingly, claims 13 and 16-20 and 24 are rejected under 35 U.S.C. § 112 as indefinite.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9-10, 14, 16-20 and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0364586 A1).

Regarding claim 1, Li discloses a data transmission method, comprising: 
determining, after receiving an uplink (UL) grant sent by a base station, a target level of quality of service (QoS), the target level of QoS being a level of QoS of data scheduled by the UL grant ([0085], [0089] and [0090]-[0092] disclosing Method 1.1 wherein the UE receives a grant and after receiving the grant, the UE determines the grant can support a latency requirement of the data (target QoS) of a certain logical channel…specifically the UE determines logical channels corresponding to the UL grant; See also [0093]-[0098] method 1.2 and [0099]-[0102] disclosing method 1.3 each of which appear to disclose this feature); 
acquiring target UL data from UL data to be sent, a level of QoS of the target UL data being consistent with the target level of QoS ([0091]-[0092] LCP process in which data is acquired and multiplexed into the MAC PDU; See Fig. 1, [0078]-[0079]; See also [0096]-[0098] and [0101] disclosing the LCP process is also used for methods 1.2 and 1.3); and 
sending the target UL data through a UL resource indicated by the UL grant ([0085] disclosing the MAC PDU resulting from the LCP process is sent using the resource corresponding to the UL grant).  

Regarding claim 2, Li discloses the method of claim 1, wherein determining the target level of QoS comprises: 
receiving target level indication information sent by the base station; and determining the target level of QoS according to the target level indication information  ([0092] based on a latency parameter configured by the eNB or an index/pointer indicating the latency required by the service QoS; See also [0093] The eNB notifies the UE of a configuration that one of the following configurations is used for a DRB/logical channel, and the UE complies with the configuration of the eNB when selecting a logical channel; and [0099]-[00100] disclosing the eNB configures the priority corresponding to the logical channel that can be used for a corresponding UL grant type).  

Regarding claim 5, Li discloses the method of claim 2, wherein determining the target level of QoS according to the target level indication information comprises: 
receiving a corresponding relationship table sent by the base station, the corresponding relationship table comprising at least one piece of level indication information and corresponding level of QoS; querying the corresponding relationship table according to the target level indication information, and obtaining a level of QoS corresponding to the target level indication information; and determining the level of QoS corresponding to the target level indication information as the target level of QoS ([0100]-[0101] the eNB configures the logical channel priorities associated with a particular UL grant such as priority 1 and 2 can use the UL grant of the short TTI (e.g. priorities 1 and 2 have a required QoS that can be met by the short TTI) and all can use the 1 ms TTI UL grant; See also, Fig. 10, [0092] latency parameter configured by an index/pointer; [0105]; [0108]-[0110]).  

Regarding claim 6, Li discloses the method of claim 2, wherein the target level indication information is configured to indicate a logical channel to which the data scheduled by the UL grant belongs, and determining the target level of QoS according to the target level indication information comprises: 
determining the target level of QoS according to the logical channel to which the data scheduled by the UL grant belongs ([0092]] disclosing “ the UE may determine, based on the latency parameter from the eNB and a threshold determined by the UE, logical channels respectively corresponding to the UL grant of the first TTI length and the UL grant of the second TTI length from the eNB”).  

Regarding claim 9, Li discloses the method of claim 1, wherein the UL grant is included in target DCI ([0090] PDCCH), wherein determining the target level of QoS comprises: determining a search space position of the target DCI; and determining the target level of QoS according to the search space position ([0105] disclosing “when receiving the UL grant in the sPDCCH or the PDCCH, the UE selects, based on a UL grant location/resource in the UL grant and the mapping relationship, a logical channel corresponding to the UL grant, to perform an LCP process”).  

Regarding claim 10, Li discloses the method of claim 1, wherein the UL grant is included in target DCI ([0090] PDCCH), and determining the target level of QoS comprises: 
determining a format of the target DCI; and determining the target level of QoS according to the format ([0094]-[0095] the eNB sends either a PDCCH or a short PDCCH indicating a 1 ms TTI or a short TTI respectively and the grant is used only for a logical channel that meets the type of grant).  

Regarding claim 14, Li discloses the method of claim 1, wherein acquiring the target UL data from the UL data to be sent comprises: 
acquiring first UL data of which a level of QoS is equal to the target level of QoS from the UL data to be sent; intercepting, in response to a data volume of the first UL data greater than or equal to a capacity of the UL resource indicated by the UL grant, data in a data volume equal to the capacity of the UL resource from the first UL data, and acquiring the intercepted data as the target UL data; and sequentially acquiring, in response to the data volume of the first UL data less than the capacity of the UL resource, UL data from the UL data to be sent in a sequence from high to low levels of QoS until a sum of data volumes of the acquired UL data and the first UL data is equal to the capacity of the UL resource, and acquiring the acquired UL data and the first UL data as the target UL data ([0092] performs LCP (legacy LCP) to construct the MAC PDU; See Fig. 1 and [0075]-[0079] for a corresponding description of legacy LCP).  

Regarding claim 16, Li discloses a data transmission method, comprising: 
sending an uplink (UL) grant to user equipment (UE) ([0090]); and 
sending target level indication information to the UE, the target level indication information being configured to indicate a target level of quality of service (QoS), the target level of QoS being a level of QoS of data scheduled by the UL grant ([0092] disclosing “The latency parameter configured by the eNB may be a latency required by quality of service (Quality of Service, QoS) or an index/pointer to a latency required by service QoS….only a UL grant of a first TTI length from the eNB can be used for a logical channel whose latency parameter is higher than a preset threshold, or that a UL grant of a second TTI length from the eNB is used for a logical channel whose latency parameter is lower than a preset threshold.”; [0085] disclosing data corresponding to logical channels, see Fig. 1); 
wherein the UE is configured to acquire target UL data from UL data to be sent according to the target level indication information and send the target UL data through a UL resource indicated by the UL grant, and a level of QoS of the target UL data is consistent with the target level of QoS (while the claim is directed towards a method performed by a base station; this feature does not appear to limit said method; however, reference is made to the rejection of claim 1 which provides citations corresponding to these features).  

Regarding claim 17, Li discloses the method of claim 16, wherein sending the target level indication information to the UE comprises: 
sending the target level indication information to the UE through high-layer signaling ([0102]).  

Regarding claim 18, Li discloses the method of claim 16, wherein sending the target level indication information to the UE comprises: 
sending the target level indication information to the UE through target downlink control information (DCI), the target DCI comprising the UL grant ([0104]).  

Regarding claim 19, Li discloses the method of claim 18, further comprising: 
sending a corresponding relationship table to the UE, the corresponding relationship table comprising at least one piece of level indication information and corresponding level of QoS ([0100]-[0101] the eNB configures the logical channel priorities associated with a particular UL grant such as priority 1 and 2 can use the UL grant of the short TTI (e.g. priorities 1 and 2 have a required QoS that can be met by the short TTI) and all can use the 1 ms TTI UL grant; See also, Fig. 10, [0092] latency parameter configured by an index/pointer; [0105]; [0108]-[0110]); 
wherein the UE is configured to query the corresponding relationship table according to the target level indication information, obtain a level of QoS corresponding to the target level indication information, and determine the level of QoS corresponding to the target level indication information as the target level of QoS (This feature does not appear to limit the method performed by the base station; however, see [0092] latency parameter configured by an index/pointer; [0105]; [0108]-[0110]).  

Regarding claim 20, Li discloses the method of claim 16, wherein the target level indication information is configured to indicate a logical channel to which the data scheduled by the UL grant belongs ([0092]] disclosing “ the UE may determine, based on the latency parameter from the eNB and a threshold determined by the UE, logical channels respectively corresponding to the UL grant of the first TTI length and the UL grant of the second TTI length from the eNB”); and 
wherein the UE is configured to determine the target level of QoS according to the logical channel to which the data scheduled by the UL grant belongs (this feature does not appear to limit the method performed by a base station; however, ([0092]] disclosing “ the UE may determine, based on the latency parameter from the eNB and a threshold determined by the UE, logical channels respectively corresponding to the UL grant of the first TTI length and the UL grant of the second TTI length from the eNB”)).  

Regarding claim 23, the claim is directed towards a data transmission device, comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to perform the method of claim 1. Li discloses such embodiments (Fig. 13, [0139]); therefore, claim 23 is rejected on the grounds presented above for claim 1.

Regarding claim 24, the claim is directed towards a data transmission device, comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to perform the data transmission method of claim 16. Li discloses such embodiments ([0150]); therefore, claim 24 is rejected on the grounds presented above for claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0364586 A1) in view of Kwak et al. (US 2020/0367276 A1).

Regarding claim 7, Li discloses the method of claim 1, wherein the UL grant is included in target [[DCI]] downlink control information (DCI) ([0090] PDCCH). 
Li does not disclose the following; however, Kwak discloses determining the target level of QoS comprises: 
determining an aggregation level of a physical downlink control channel (PDCCH) transmitting the target DCI; and determining the target level of QoS according to the aggregation level ([0089] method of identifying the target QoS requirement scheduled by each DCI; [0101] disclosing the DCI for a particular target QoS is specified according to the number of decoding candidates at a specific aggregation level).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Li with the disclosure of Kwak because the teaching lies in Kwak that such techniques  are in the same field of endeavor as Li and they can provide for latency reduction and reliability improvement ([0082]-[0083]).

Regarding claim 8, Li discloses the method of claim 1, wherein the UL grant is included in target DCI ([0090] PDCCH).
Li does not disclose the following; however, Kwak discloses determining the target level of QoS comprises: determining a control resource set (CORESET) to which the PDCCH transmitting the target DCI belongs; and determining the target level of QoS according to the CORESET ([0091], [0094]disclosing the periodicity of the control resource set (control RB set) can specify the target QoS).  

Regarding claim 11, Li discloses the method of claim 1, wherein the UL grant is included in target DCI  ([0090] PDCCH). 
Li does not disclose the following; however, Kwak suggests determining the target level of QoS comprises: acquiring a hybrid automatic repeat request (HARQ) process identifier included in the target DCI; and determining the target level of QoS according to the HARQ process identifier ([0082] disclosing the different target QoS has different HARQ timing and it is inherent in Kwak that different HARQ process IDs are used for different data transmissions).

Regarding claim 12, Li discloses the method of claim 1, but does not disclose the following; however, Kwak discloses wherein determining the target level of QoS comprises: 
determining a moment when the UL grant is received; determining the data scheduled by the UL grant according to the moment when the UL grant is received; and determining a highest level of QoS of the data scheduled by the UL grant as the target level of QoS ([0091]-[0095] disclosing target QoS is specified by DCI at different periodicities one of which is the highest level of QoS).  

Regarding claim 13, Li and Kwak suggests the method of claim 12, wherein determining the data scheduled by the UL grant according to the moment when the UL grant is received comprises one of: 
determining UL data to be sent by user equipment (UE) at the moment which is a first moment, as the data scheduled by the UL grant ([0090] disclosing the PDCCH or sPDCCH specifies the grant (i.e. the UE determines based on the type of control information the data at the moment the grant is received; Kwak: [0091]-[0095] disclosing the different target QoS is indicated by the periodicity of the DCI); or
determining UL data to be sent by the UE at a target moment as the data scheduled by the UL grant, a time interval between the target moment and the first moment being equal to a sum of a delay of UL scheduling of the base station and a delay of processing of the UL grant by the UE, the target moment being prior to the first moment.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0279358 A1) in view of Shrestha et al. (US 2019/0182896 A1).

Regarding claim 15, Li discloses the method of claim 1 but does not disclose the following; however, Shrestha suggests: 
sending, in response to the UL data to be sent comprising no UL data with a level of QoS consistent with the target level of QoS, a rescheduling request to the base station, the rescheduling request being configured ([0077] disclosing if the uplink channel resources cannot satisfy the logical channel mapping restrictions (e.g., analogous to QoS) then a scheduling request is triggered) to instruct the base station to send a new UL grant to the UE (this is a feature of intended use which is necessarily satisfied when the positively recited feature above is satisfied. Even so, see: [0077] disclosing this is done “for a new transmission of the uplink data”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Li with the techniques in Shrestha because this can allow for the data to be transmitted with the appropriate QoS when the currently granted resources cannot meet the QoS requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/            Primary Examiner, Art Unit 2461